Citation Nr: 1046698	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-29 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 8, 
2008, for the award of a 30 percent evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2008 Decision Review Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In June 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The issue of entitlement to an evaluation in excess of 30 percent 
for bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is not factually ascertainable from the medical evidence of 
record that within the year prior to January 8, 2008, the 
Veteran's service-connected bilateral hearing loss warranted a 
compensable evaluation.




CONCLUSION OF LAW

The criteria for an effective date earlier than January 8, 2008, 
for the award of a 30 percent evaluation for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.400, 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

With respect to the effective date issue on appeal, the United 
States Court of Appeals for the Federal Circuit and the Court of 
Appeals for Veterans Claims have held that once a claim has been 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The United States Court of Appeals for Veterans Claims 
has held that, in a case where the law is dispositive of the 
claim, the claim should be denied for lack of legal merit under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That 
court has also held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002).

Nevertheless, the Board notes that letters dated in January 2008 
and May 2008 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. 
App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and 
II.  Together, the letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  

Effective Date

The Veteran claims entitlement to an earlier effective date for 
the assignment of a 30 percent evaluation for bilateral hearing 
loss.  Specifically, the 30 percent evaluation for service-
connected bilateral hearing loss has been assigned effective 
January 8, 2008.

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date is 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).  The 
Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in disability 
precedes a claim for an increased disability rating; otherwise 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).

Three possible dates may be assigned depending on the facts of a 
case:  (1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase 
in disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability 
precedes the claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 
10 Vet. App. at 126.

Thus, determining an appropriate effective date for an increased 
rating under the effective date regulations involves an analysis 
of the evidence to determine 
(1) when a claim for an increased rating was received and, if 
possible, (2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if the formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the date 
it was sent to the claimant, it will be considered filed as of 
the date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits, if the report relates to a disability that 
may establish entitlement.  Once a formal claim for compensation 
has been allowed, receipt of one of the following will be 
accepted as an informal claim or increased benefits: 

(1) Report of examination or hospitalization by VA or uniformed 
services.  The date of outpatient or hospital examination or date 
of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or layperson and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 3.157.

Historically, by an August 1969 rating decision, service 
connection was granted for bilateral neurosensory hearing loss, 
and a noncompensable evaluation was assigned from February 26, 
1969.  

On December 28, 2006, the RO received the Veteran's claim for, 
inter alia, increased evaluation for his service-connected 
bilateral hearing loss.  On March 9, 2007, the Veteran's claim 
for increased evaluation for bilateral hearing loss was denied.  
The Veteran was notified of this decision and his appellate 
rights by correspondence dated March 15, 2007.    

On September 5, 2007, the RO received the Veteran's claim for 
service connection for PTSD.  On September 17, 2007, the RO 
received the Veteran's request that his nonservice-connected 
claim be re-evaluated.  The Veteran noted that when he applied 
for nonservice-connected compensation in November 2006, he was 
employed and that since that time, he had lost that job.  The 
Veteran also provided his household income.

On January 8, 2008, the RO received the Veteran's claim for 
increased rating for bilateral hearing loss and all service-
connected conditions.  On a VA Form 21-4138, Statement in Support 
of Claim, the Veteran noted that he had been sent back for 
hearing examination, that his hearing had worsened, and that 
implant of hearing aides had been scheduled.  The Veteran noted 
that he had a zero percent rating for his hearing loss and that 
he was requesting an increase.  The Veteran also noted that 
hearing exam documents were attached.  

A December 5, 2007, Audiology Consult, attached to the January 8, 
2008, claim for increase noted that the Veteran reported 
difficulty hearing in all environments.  There were no complaints 
of vertigo, aural fullness, no history of head trauma, and no 
family history of hearing loss.  On the authorized VA 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:

HERTZ

1000 2000 3000 4000 Average Right 35 60 80 80 74  Left 35 55 75 
75 60

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear. These 
audiologic results produce numeric designations of "III" for 
the right ear and "II" for the left ear. When this numeric 
designation is applied to the rating criteria, the result is a 
noncompensable rating. 38 C.F.R. Part 4, including § 4.85, and 
Code 6100.  

On February 20, 2008, the Veteran's claim for increased 
evaluation for bilateral hearing loss was denied.  The Veteran 
was notified of this decision and his appellate rights by 
correspondence dated February 26, 2008.  In April 2008, the 
Veteran submitted his Notice of Disagreement (NOD) with the 
February 2008 rating decision.  In July 2008, the RO issued a 
Statement of the Case (SOC); and in September 2008, the RO issued 
a Supplemental Statement of the Case (SSOC) and a Decision Review 
Officer Decision which increased the Veteran's evaluation for 
bilateral hearing loss to 30 percent effective January 8, 2008.  
The Veteran was notified of this decision and his appellate 
rights by correspondence dated September 26, 2008.  In October 
2008, the Veteran submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals, indicating that he desired a videoconference 
hearing and noting that his hearing loss warranted a higher 
evaluation and that the effective date was improper.  In November 
2008, the Veteran submitted an additional VA Form 9 with 
basically the same information as the one submitted in October 
2008.  In addition, the Veteran added a written statement in 
support of claim.  The Veteran stated that he wanted to add the 
issue of effective date to the appeal and set forth his 
contentions as to why the effective date should be the date of 
the original claim in December 2006. In March 2009, the RO issued 
an SOC with regard to the issue of entitlement to an effective 
date earlier than January 8, 2008 for increased evaluation of 
bilateral hearing loss.  In May 2009, the Veteran perfected his 
appeal with respect to the effective date for the assignment of 
the 30 percent evaluation.     

At no time within the year following the March 2007 rating 
decision, did the Veteran file a Notice of Disagreement (NOD) 
with respect to that decision.  Appellate review is initiated by 
the filing of an NOD and completed by the filing of a substantive 
appeal after a statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  There are six 
elements for a valid NOD:  it must (1) express disagreement with 
a specific determination of the agency of original jurisdiction; 
(2) be filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; (5) be filed by the claimant or the claimant's 
authorized representative; and (6) express a desire for Board 
review.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201; Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

Although the January 2008 correspondence requested an increased 
evaluation, he noted that he was sent back for a hearing 
examination and his hearing had worsened and that implant of 
hearing aids had been scheduled.  There was no expression of 
disagreement with the March 2007 decision or a desire for Board 
review.  Thus, the Board cannot construe the January 2008 
correspondence as an NOD  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  
Thus, the March 2007 decision is final.  

 A claim for increased evaluation for service-connected bilateral 
hearing loss was not received after the March 2007 rating 
decision and prior to January 8, 2008.  As noted above, 
correspondence from the Veteran received between March 2007 and 
January 8, 2008 included a September 2007 claim for service 
connection for PTSD and a September 2007 request for reevaluation 
of his nonservice-connected pension claim.  

Thus, with respect to the question of when a claim for an 
increased rating was received, the Board finds that a claim for 
increase was received on January 8, 2008.  The remaining question 
is whether it is factually ascertainable that an increase in 
disability occurred within the year prior to the date the Veteran 
filed his claim for increase on January 8, 2008.  

The Board notes that if the increase in hearing loss disability 
warranting a compensable rating occurred in 2006, as alleged by 
the Veteran, the proper effective date of the award would be 
January 8, 2008, because the increase in disability would have 
occurred more than one year prior to the date of the receipt of 
the claim for increase.

The Board notes that there is no evidentiary basis for concluding 
that it was factually ascertainable at any time in the one-year 
period prior to the date of the receipt of the claim on January 
8, 2008, that the increase in hearing loss disability had 
occurred.  In this regard, there is absolutely no information or 
audiological testing reports indicating that the Veteran's 
hearing loss was to a compensable degree under 38 C.F.R. § 4.85, 
Diagnostic Code 6100, during the one year period prior to January 
8, 2008.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. See 
38 C.F.R. § 4.85.

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign a 
Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average.  38 C.F.R. § 4.85(b). Table VII is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment for each ear.  38 
C.F.R. § 4.85(e).

If pure tone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a pure 
tone audiometry test. 38 C.F.R.  § 4.85(a).
	
The only audiological test of record for the one-year period 
prior to January 8, 2008, is the December 5, 2007, Audiology 
Consult.  As noted above, the audiologic results on December 5, 
2007, produced numeric designations which, when applied to the 
rating criteria, result in a noncompensable rating.    

Thus, the medical record of evidence does not show symptomatology 
warranting a compensable rating in the year prior to January 8, 
2008.  Therefore, an earlier effective date for the assignment of 
a 30 percent rating for this disability is not warranted.

In accordance with Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999), the Board has reviewed 
all of the evidence of record and there is simply no evidence 
showing that the Veteran's bilateral hearing loss increased in 
severity in the year prior to January 8, 2008.  Accordingly, the 
evidence supports the finding that the correct effective date for 
the assignment of a 30 percent disability evaluation for 
bilateral hearing loss is no earlier than January 8, 2008.

The preponderance of the evidence is against the assignment of an 
effective date prior to January 8, 2008, for the assignment of a 
30 percent evaluation for bilateral hearing loss, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Entitlement to an effective date earlier than January 8, 2008, 
for the award of a 30 percent evaluation for bilateral hearing 
loss is denied.


REMAND

With respect to the claim of entitlement to an evaluation in 
excess of 30 percent for bilateral hearing loss, the Veteran has 
submitted a letter authored by Mr. Ward, Audiologist in which he 
states that the Veteran was seen on January 28, 2010 for a 
hearing evaluation and that the speech reception threshold in the 
left ear was 75 dB HL with a pure tone average of 73 db HL and 
Maryland speech discrimination score of 12%.  The speech 
reception threshold in the right ear was 75 dB HL with a pure 
tone average of 26 db HL and Maryland speech discrimination score 
of 81%.  

Although there is mention of a Maryland speech discrimination 
score, the actual pure tone thresholds were not written out, and 
only the average pure tone thresholds were recorded.  Thus, the 
Board finds that the Veteran should be provided the opportunity 
to submit the actual evaluation report which provided the basis 
for the January 2010 letter.

In addition, as the Veteran's last VA examination for 
compensation purposes was in September 2008, and as Mr. Ward 
indicated that the Veteran's hearing evaluation results were 
indicative of moderate to severe to profound bilateral 
sensorineural hearing loss, the Board finds that the Veteran 
should be provided an opportunity to report for a current VA 
audiological examination to ascertain the current status of his 
service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his bilateral 
hearing loss that is not evidenced by the 
current record.  If so, the Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file, 
including a January 28, 2010 hearing 
evaluation report.  These records should 
then be obtained and associated with the 
claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran should be afforded a VA 
audiological examination to ascertain the 
severity of his bilateral hearing loss.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.   The examiner 
should also review the January 28, 2010, 
audiology report and indicate whether it 
reflects that the Maryland CNC Test was 
used in obtaining speech discrimination 
scores.
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


